Citation Nr: 0218526	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
urethral stricture and bladder disability, to include 
contracture and cystitis.

(The issue of service connection for a urethral stricture 
and bladder disability, to include contracture and 
cystitis, will be addressed on the merits in a subsequent 
Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active Marine Corps service from June 1956 
to November 1956. 

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1979 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 1980, a statement of the case was issued in April 
1980, and a substantive appeal was issued in April 1980.  
The case was certified to the Board and the veteran was 
notified that the case was being forwarded to the Board.  
However, it does not appear that the case was ever 
actually sent to the Board.  The veteran subsequently 
again advanced his claim and was denied by rating decision 
in July 2001.  Although at first glance it appears that 
the case is on appeal from the July 2001 rating decision, 
in view of the fact that all statutory requirements for 
completing an appeal from the November 1979 rating 
decision were complied with, the Board finds that the 
present appeal actually arises from the November 1979 
rating decision.  38 U.S.C.A. § 7105 (West 1991).  

By rating decision in December 2001, the RO denied 
entitlement to service connection for hypertension and 
heart disease secondary to bladder disability.  A timely 
notice of disagreement was received in January 2002, and a 
statement of the case was issued in February 2002.  
However, the record does not show that a substantive 
appeal was received to complete an appeal as to these 
issues.  38 U.S.C.A. § 7105 (West 1991). 

Before addressing the merits of the veteran's claim of 
entitlement to service connection for a urethral stricture 
and bladder disability, to include contracture and 
cystitis, the Board is undertaking additional development 
pursuant to the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903 (67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the response of the 
veteran and his representative, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1  By rating decision in April 1957, the RO denied the 
veteran's claim of service connection for a urethral 
stricture and bladder disability; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Certain evidence received since the April 1957 rating 
decision is so significant that it must be considered in 
order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1957 rating decision is final.  38 U.S.C. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen 
the veteran's claim of service connection for a urethral 
stricture and bladder disability, to include contracture 
and cystitis.  38 U.S.C. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision in April 1957, the RO denied service 
connection for a stricture of the bulbous urethra, 
contracture at the bladder neck, and cystitis.  The 
veteran was notified of the RO's determination by letter 
dated that month.  However, he did not initiate an appeal 
by filing a timely notice of disagreement.  Accordingly, 
the April 1957 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

The Board notes here that it appears that the RO may have 
found new and material evidence to reopen the case in 
December 2000.  However, although the RO may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, 
the amended version is only applicable to claims filed on 
or after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.  The Board 
also notes that this new legislation expressly provides 
that the duty to assist shall not be construed to require 
VA to reopen a claim that has been disallowed except when 
new and material evidence has been presented or secured as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).

New and material evidence for purpose of the present case 
is defined by regulation as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  Id. at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999) 
the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  

Evidence of record at the time of the April 1957 rating 
decision includes certain service medical records as well 
as post-service medical records.  Based on the record at 
that time, the RO denied the veteran's claim on the basis 
that there was no evidence of the claimed disorders during 
the veteran's active duty service.  

However, it appears that additional service medical 
records may have been associated with the claims file 
since the April 1957 rating decision.  Specifically, 
service records apparently associated with the claims file 
in 2001 include an October 1956 reference to two episodes 
of urinary incontinence on the parade field and a history 
of bed-wetting since age nine.  The notation was also to 
the effect that the veteran reported that he required five 
to fifteen minutes to void urine.  A history of venereal 
disease nine months prior was also noted.  

In view of the basis for the RO's April 1957 denial, the 
additional service medical records, apparently not of 
record in April 1957, showing urinary problems during 
service are clearly new and material.  Accordingly, the 
veteran's claim has been reopened. 

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The development to be undertaken by the Board as 
mentioned in the introduction will ensure compliance with 
VCAA.


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for a urethral 
stricture and bladder disability, to include contracture 
and cystitis, is reopened.  To that extent only, the claim 
is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

